Exhibit 10(jj)
Memorandum
Northrop Grumman Systems Corporation


To: Kathy J. Warden
From: Denise Peppard
   
 
Subject: Relocation
Date: December 1, 2015





This Memorandum sets forth the terms of your relocation to Maryland, in
connection with your election to Corporate Vice President and President, Mission
Systems, effective January 1, 2016.
The Company will pay you $250,000, less applicable withholding (“Relocation
Payment”), on or before December 31, 2015, subject to all of the terms set forth
in this Memorandum and only if you satisfy all of the following conditions
(“Conditions”):
•
You remain continuously and actively employed by the Company (except for legally
protected absences) through December 31, 2017, you continue to perform in
accordance with expected standards of performance, and you continue to comply
with the policies, practices and procedures relevant to your employment with the
Company; and

•
You forfeit any other reimbursements that would normally be provided under the
Company’s relocation policy.

If you do not satisfy all of the Conditions, you will be required to immediately
return the Relocation Payment. However, if the Company terminates your
employment other than for Cause prior to December 31, 2017 and you continue to
meet the Conditions up to and including such termination date, you will not be
required to return the Relocation Payment, provided that you first sign a
release of claims acceptable to the Company no later than your termination date,
and do not revoke the signed release. (For purposes of this Memorandum, “Cause”
includes unsatisfactory performance, violations of company policies or
procedures, and/or any significant breach of the Company’s values, ethics or
standards of business conduct.) Further, if you resign your employment with the
Company prior to December 31, 2017 and meet the Conditions up to and including
your termination date, you will only be required to pay back a prorated portion
of the Relocation Payment (i.e., the number of full or partial calendar months
from the termination date to December 31, 2017 divided by 25).


Any legal claim regarding this Memorandum shall be resolved in accordance with
the arbitration procedures set forth in Corporate Procedure H103A, except that
you and the Company shall share equally the fees and costs of the arbitrator and
the prevailing party in the arbitration shall be entitled to receive from the
losing party reasonably incurred attorneys’ fees and costs. Further, any
arbitration hearing and related proceeding shall be convened in Falls Church,
VA.


Nothing in this Memorandum entitles you to continued employment with the Company
for any duration of time, in any particular position or responsibility, or at
any particular level of compensation or benefits. This Memorandum shall only
entitle you to the payment of the Relocation Payment described above, if
applicable.


This Memorandum shall supersede all other understandings or agreements regarding
your relocation. This Memorandum shall be governed by and interpreted and
enforced in accordance








--------------------------------------------------------------------------------



Relocation Memorandum
Kathy J. Warden
Page 2






with the laws of the Commonwealth of Virginia, without regard to rules regarding
conflicts of law.


Please sign below acknowledging your agreement to the terms and conditions of
this Memorandum. Thank you for your continued contributions to the Company.


                                    
I acknowledge receipt of this Memorandum and agree to its terms and conditions:


Kathy J. Warden:/s/ Kathy J. Warden                Date:12/1/15                






